

115 HRES 786 IH: Condemning the chemical weapons attack on Sergei Skripal, a former Russian intelligence officer, and his daughter on March 4, 2018, and extending its sympathies to those affected by the attack, and for other purposes.
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 786IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Mr. Langevin (for himself, Mr. Cole, Mr. Wilson of South Carolina, Mr. Meeks, Mr. Sires, and Mr. Holding) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the chemical weapons attack on Sergei Skripal, a former Russian intelligence officer,
			 and his daughter on March 4, 2018, and extending its sympathies to those
			 affected by the attack, and for other purposes.
	
 Whereas on March 4, 2018, former Russian military intelligence officer Sergei Skripal and his daughter Yulia were found unconscious on a bench in Salisbury, England, and a responding police officer, Detective Sergeant Nick Bailey, was also hospitalized;
 Whereas on March 6, 2018, British counterterrorism police stated that they were investigating the incident and the Government of the United Kingdom stated it would consider strengthening sanctions if the Kremlin was found to have played a role;
 Whereas on March 7, 2018, police in the United Kingdom stated that a nerve agent was used to attack the Skripals and that they were treating the case as attempted murder;
 Whereas on March 12, 2018, the Prime Minister of the United Kingdom, Theresa May, publicly accused Russia of using a military grade nerve agent and warned of response, including suspension of high-level contacts, asset freezes, responses by the United Nations and the North Atlantic Treaty Organization (NATO), and possible covert action pending an accounting of the attack from the Government of the Russian Federation;
 Whereas on March 13, 2018, Russia called the charge nonsense and rejected the ultimatum to account for the attack, warning of repercussions if Prime Minister May took punitive measures;
 Whereas on March 13, 2018, the President of the United States, Donald Trump, spoke with Prime Minister May and stated that the United States stands in solidarity with its closest ally and is ready to provide any assistance the United Kingdom requests for its investigation and that the Government of the Russian Federation must provide unambiguous answers regarding how this chemical weapon, developed in Russia, came to be used in the United Kingdom;
 Whereas on March 14, 2018, Prime Minister May ordered 23 Russian undeclared intelligence agents expelled from the United Kingdom; Whereas on March 14, 2018, United States Ambassador to the United Nations Nikki Haley stated before an emergency session of the United Nations Security Council that this is a defining moment … One member stands accused of using a chemical weapon on the sovereign soil of another. The credibility of this council will not survive if we fail to hold Russia to account;
 Whereas on March 14, 2018, President Trump stated that the United States shares the United Kingdom’s assessment that Russia is responsible for the reckless nerve agent attack on a British citizen and his daughter and that this latest action by Russia fits into a pattern of behavior in which Russia disregards the international rules-based order, undermines the sovereignty and security of countries worldwide, and attempts to subvert and discredit Western democratic institutions and processes;
 Whereas the United Kingdom maintains productive bilateral and multilateral ties with the United States, NATO allies, and the European Union;
 Whereas the poisoning of Sergei and Yulia Skripal and Nick Bailey is part of pattern of action through which Russia has shown a disdain for the sovereignty of other nations and the rules-based international order;
 Whereas Russia continues to attempt to interfere with and undermine democratic processes and institutions in the United Kingdom, the United States, and their allies around the globe;
 Whereas Russia provided no credible explanation for the events on March 4, 2018, and showed contempt for the gravity of the issue;
 Whereas Russian Federation President Vladimir Putin said he couldn’t care less if Russia interfered in the affairs of these countries; Whereas in November 2006, Alexander Litvinenko was also assassinated in London from radioactive poisoning by two agents of the Federal Security Service of the Russian Federation (FSB); and
 Whereas Russian Federation President Vladimir Putin stated in 2010 Traitors will kick the bucket. Trust me. These people betrayed their friends, their brothers in arms. Whatever they got in exchange for it, those thirty pieces of silver they were given, they will choke on them.: Now, therefore, be it
	
 That — (1)the House of Representatives condemns the attack on Sergei Skripal, a former Russian intelligence officer, and his daughter Yulia on March 4, 2018, and extends its sympathies to those affected by the attack; and
 (2)it is the sense of the House of Representatives that— (A)the United Kingdom remains a vital partner to the United States and the North Atlantic Treaty Organization (NATO);
 (B)Russian aggression across all domains should not be tolerated or accepted; (C)the United States stands in firm partnership with the United Kingdom in this and many other matters;
 (D)the United States, its allies, and partners must unite in confronting this threat and in holding Russia to account for its violation of international security and nonproliferation regimes;
 (E)the United States would support additional measures, including the expulsion of Russian diplomats in response to acts of aggression; and
 (F)there should be consequences for any who use chemical or biological weapons in violation of international norms and agreements.
				